Case 1:19-cv-11413-KPF Document 7 Filed 04/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA ex rel. STEVE
VASQUEZ,

Plaintiff-Relator, 19 Civ. 11413 (KPF)
Vv. FILED UNDER SEAL

CARERITE CENTERS, LLC,

Defendant.

 

 

ORDER

The United States of America (the “United States”), by its attorney, Audrey Strauss, having
now declined to intervene pursuant to the False Claims Act, 31 U.S.C. § 3730(b\4)(8), with
respectto the claims raised in the complaint filed by the relator m the above-captioned qui tam
action;

IT IS HEREBY ORDERED THAT:

1. The complaint shall be unsealed thirty days after entry of this Order and, if the
relator has not moved to dismiss the action, service upon the defendant by the relator is authorized
as of that date. If the relator voluntarily dismisses the complaint pursuant to Rule 41(a)(1) of the
Federal Rules of Civil Procedure within this thirty-day period, the relator may seek to modify this
Order with the consent of the United States or by motion on notice to the United States.

2. The Notice of Election to Decline Intervention shall be served by the relator upon
defendant only after service of the complaint.

3. All documents filed in this action prior to the entry of this Order shall remain under
seal and not be made public, except for, thirty days after entry of this Order, relator’s qui tam

complaint, this Order, and the Notice of Election to Decline Intervention.

 
Case 1:19-cv-11413-KPF Document 7 Filed 04/15/21 Page 2 of 2

4. Upon the unsealing of the complaint, the seal shall be lifted as to all other matters
occurring in this action subsequent to the entry ofthis Order.

5, The parties shall serve all pleadings, motions, and notices of appeal filed in this
action, including supporting memoranda and materials, upon the United States. The United States
may order any deposition transcripts. The United States may seek to intervene in this action, for

good cause, at any time or to seek dismissal of this action.

6. All further orders of this Court in this matter shall be sent to the United States by
the relator.
7. Should the relator or defendant propose that this action be dismissed, settled, or

otherwise discontinued, the party or parties proposing such relief will solicit the written consent
of the United States before applying for Court approval.

Dated: _ March 3 , 2021

SO ORDERED: | yy

HONORABLE KATHERINE POLK FAILLA
UNITED STATES DISTRICT JUDGE

 

 
